DISMISS and Opinion Filed November 19, 2013.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-13-00928-CV

                            MIDLAND FUNDING LLC, Appellant
                                        V.
                               MARIA MENDOZA, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-07576-B

                              MEMORANDUM OPINION
                           Before Justices Moseley, Bridges, and Evans
                                   Opinion by Justice Moseley
       Before the Court is the parties’ joint motion to dismiss the appeal. The parties have

informed the Court that they have settled their differences. Pursuant to the parties’ settlement

agreement, we set aside the trial court’s judgment without regard to the merits and dismiss with

prejudice the trial court’s case. See TEX. R. APP. P. 42.1(a)(2).




                                                    /Jim Moseley/
                                                    JIM MOSELEY
130928F.P05                                         JUSTICE
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

MIDLAND FUNDING LLC, Appellant                      On Appeal from the County Court at Law
                                                    No. 2, Dallas County, Texas.
No. 05-13-00928-CV         V.                       Trial Court Cause No. CC-12-07576-B.
                                                    Opinion delivered by Justice Moseley.
MARIA MENDOZA, Appellee                             Justices Bridges and Evans, participating.

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
SET ASIDE without regard to the merits and the trial court case is DISMISSED with prejudice.

       It is ORDERED that the parties bear their own costs of this appeal.


Judgment entered this 19th day of November, 2013.




                                                   /Jim Moseley/
                                                   JIM MOSELEY
                                                   JUSTICE




1300928.R.docx                               –2–